Name: Commission Regulation (EEC) No 3326/92 of 18 November 1992 amending Commission Regulation (EEC) No 1760/83 on special detailed rules for the application of the system of advance- fixing certificates for certain agricultural products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 334/ 1519. 11 . 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3326/92 of 18 November 1992 amending Commission Regulation (EEC) No 1760/83 on special detailed rules for tibe application of the system of advance-fixing certificates for certain agricultural products exported in the form of goods not covered by Annex II to the Treaty by weight of 82 % (PG 6), the same amount of ECU 5 per 100 kg as for certificates for export in unaltered state of this product should be kept ; Whereas the Management Committee for milk and milk products has not delivered an opinion within the time set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 2071 /92 (2), and in particular Article 17 (4) thereof, Having regard to Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for gran ­ ting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty and the criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 3381 /90 (4), and in particular Article 7 thereof, Whereas Article 4 ( 1 ), second indent, of Commission Regulation (EEC) No 1760/83 0, as last amended by Regulation (EEC) No 349/86 (6), lays down maximum durations of validity for advance-fixing certificates for products covered by the common organization of the market in milk and milk products until the end of the sixth month following that of issue ; whereas the butter market situation makes it necessary to reduce the maximum duration of validity of certificates for butter exported in the form of goods not covered by Annex II to the Treaty to the same duration of validity where this product is exported in unaltered state ; Whereas Article 8 of Regulation (EEC) No 1760/83 lays down the amounts of security for certificates referred to by that Regulation ; whereas, for butter with a fat content HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1760/83 is hereby amended as follows : 1 . The following is added to Article 4 ( 1 ), second indent : 'with the exception of certificates issued for butter with a fat content by weight of 82 % (PG 6), which shall be valid until the end of the third month following that of issue.' 2. In the column in the table in Article 8 referring to the amount in ECU per 100 kg net of basic product, 4,00 for butter with a fat content by weight of 82 % (PG 6) shall be replaced by 5,00 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable to certificates requested after the date of its entry into force. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 November 1992. For the Commission Martin BANGEMANN Vice-President (') OJ No L 148, 28 . 6. 1968, p. 13. (2) OJ No L 215, 30. 7. 1992, p. 64. (3) OJ No L 323, 29. 11 . 1980, p. 27. (4) OJ No L 327, 27. 11 . 1990, p. 4. 0 OJ No L 172, 29. 6. 1983, p. 20. ¥) OJ No L 42, 19. 2. 1986, p. 5.